Citation Nr: 0637725	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a low back injury prior to December 
31, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a low back injury on and after 
December 31, 2003.

3.  Entitlement to an effective date earlier than December 
31, 2003, for the increased disability rating for residuals 
of a low back injury. 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1978 to 
November 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February and August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied an increased rating for 
residuals of a low back injury.  The appeal also arises from 
an April 2005 rating decision that assigned a 20 percent 
rating effective from December 31, 2003, for the low back.  

The veteran has appealed for an increased rating for the low 
back and for an earlier effective date for the 20 percent 
rating.  Because a higher evaluation is potentially available 
and the issue of an increased rating was already in appellate 
status at the time of the April 2005 rating decision, the 
Board will consider entitlement to an increased rating for 
the low back for the entire appeal period and for an 
effective date earlier than that assigned by the RO.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Intervertebral disc syndrome developed after active 
service in part because of service-connected lumbosacral 
strain.  

2.  The RO received the current request for an increased 
rating for the low back on September 17, 2001.  

3.  Throughout the appeal period, moderate (20 degrees) 
limitation of motion of the lumbar spine in extension, 
positive straight leg raising test bilaterally, and motor and 
sensory deficits in each lower extremity that are consistent 
with L4-5 radiculopathy have been shown.  

4.  In September 1996, the RO denied a claim for an increased 
rating for the service-connected low back disability and 
properly notified the veteran of that decision.  

5.  The veteran has not alleged error in the September 1996 
rating decision or prior final decisions on the matter.  

6.  The RO received a request for an increased rating on 
September 17, 2001.  

7.  An increase in disability was not factually ascertainable 
from any medical report dated within the one-year period 
prior to September 17, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent schedular rating for lumbar 
spine intervertebral disc syndrome are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Codes 
5292, 5293, 5295, § 4.124a, Diagnostic Code 8520 (2002); 
§ 4.71a, Diagnostic Codes 5237, 5243 (2006).

2.  The criteria for an earlier effective date of September 
17, 2001, for a 60 percent rating for residuals of a back 
injury are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (o) (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing a 
disability rating and the evidence necessary to establish an 
effective date earlier than that assigned.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2001, April 2002, and in June, August, and 
November 2005.  These letters informed the veteran of what 
evidence is needed, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as required by the decision reached 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).   

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals fro Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim; however, the present appeal does not involve a claim 
for service connection.  The Board has addressed an increased 
rating and the veteran has argued for an earlier effective 
date for that rating.  The Board has considered whether the 
veteran has been given an opportunity to present argument 
and/or evidence on the matters.  In this case, the RO has 
addressed the earlier effective date issue on the merits.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Increased Rating for the Low Back

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA disability evaluations are based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is considered and a 
full description of the effects of the disability upon 
ordinary activity is required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with joint or periarticular 
pathology which produces disability warrants at least the 
minimum compensable rating for the joint.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court also held that the examiner should be 
asked to determine whether the joint exhibited weakened 
movement, excess fatigability or incoordination; if feasible, 
these determinations were to be expressed in terms of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability or incoordination. 

Effective September 23, 2002, VA significantly revised the 
criteria for Diagnostic Codes 5293 and 5295.  Effective 
September 26, 2003, VA published additional rating criteria 
for various spine disabilities and revised the diagnostic 
code numbers; however, the significant changes to the rating 
criteria were made effective on September 23, 2002.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  

Because the rating criteria changed during the appeal period, 
both the former and the revised criteria must be considered.  
The Board must apply the more favorable version.  The former 
rating criteria may be applied during the course of the 
entire appeal.  The revised criteria may be applied no 
earlier than their effective date, September 23, 2002.  
Because the veteran has also appealed for an earlier 
effective date for the 20 percent rating, the Board must also 
consider an effective date earlier than that assigned by the 
RO.  

The veteran's service-connected lumbosacral strain was 
originally rated under Diagnostic Code 5295 by the RO in a 
1986 rating decision.  The RO continued to use that code 
until April 2005, at which time it assigned Diagnostic Code 
5243.  Assigning Diagnostic Code 5243 was significant because 
Diagnostic Code 5243 is assigned for intervertebral disc 
syndrome and may include radiculopathy.  In December 2003, a 
VA examiner reported that intervertebral disc syndrome 
developed after post-service back injuries, but could not be 
dissociated from service-connected lumbosacral strain.  The 
Board will therefore consider the intervertebral disc 
syndrome as service-connected and will consider all 
potentially available diagnostic codes.  See Mittleinder v. 
West, 11 Vet. App. 181 (1998).  

December 2001 VA X-rays showed facet hypertrophy at L5-S1 and 
mild to moderate joint space narrowing with osteophyte 
formation.  Interestingly, a radiologist felt that these 
abnormalities represented no significant changes from 
September 1999 X-rays.  A December 2001 VA examination report 
reflects a 5-month history of radicular pain to the legs.  At 
that time, lumbar spine limitation of motion in extension was 
moderate (20 degrees), but only slight in other planes.  
Straight leg raising test was positive, bilaterally (i.e., 
the test produced low back pain).  Sensation was decreased 
slightly at the lateral right foot and lateral left lower 
leg.  Motor strength was normal and no atrophy was seen.  The 
December 2001 diagnosis was mild to moderate joint space 
narrowing and chronic low back pain. 

An April 2002 private electromyography (EMG) report and nerve 
conduction velocity study mentions a 4 to 5 month history of 
increasing low back and lower extremity pain.  These tests 
confirmed bilateral lower extremity polyneuropathy (mild 
motor and severe sensory deficits) consistent with L4-5 
radiculopathy.  Subsequent VA compensation examination 
reports reflect continued limitation of motion and 
radiculopathy.  

A July 2002 VA examination report notes that the veteran wore 
a transcutaneous electrical nerve stimulation unit on the low 
back and that movement in all planes was painful.  A 
diagnosis of degenerative disc disease was offered.  

A July 2003 VA compensation examination report mentions that 
the veteran declined to bend the spine backward because of 
pain.  A December 2003 VA compensation examination report 
notes backward extension to 15 degrees with "much pain" and 
also notes that lower extremity muscle strength was full.  VA 
and private medical records dated since December 2003 do not 
reflect symptoms that are more severe than those shown in the 
reports mentioned above.

Under the former rating criteria of Diagnostic Code 5292, 
limitation of motion of the lumbar spine, ratings from 10 to 
40 percent are available.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).  

The medical and lay evidence suggests that the level of 
impairment is equivalent to moderate limitation of motion of 
the lumbar spine in backward extension throughout the appeal 
period.  This is especially true considering additional 
functional impairment during flare-ups of painful motion.  
DeLuca, supra.  A 20 percent rating is therefore warranted 
for limitation of motion under former Diagnostic Code 5292.

The Board must consider a separate rating or ratings for 
radiculopathy because the April 2002 EMG report confirmed 
both motor and sensory deficits, no physician has dissociated 
this neuropathy from the service-connected disability, and, 
as mentioned above, the RO recently assigned a diagnostic 
code for intervertebral disc syndrome.  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2006).

The April 2002 EMG report shows motor weakness and sensory 
deficits in each lower extremity.  While VA examiners have 
reported full lower extremity strength, the Board finds the 
EMG report to be a more reliable indicator of such 
impairment.  Because the EMG confirmed both motor and sensory 
deficits in each lower extremity, the neurological symptoms 
more nearly approximate the criteria for moderate incomplete 
paralysis, which warrants a 20 percent rating for each leg.  

Thus, under codes 5292 and 8520, the service-connected low 
back disability may be rated 20 percent for limitation of 
motion, 20 percent for right leg radiculopathy, and 20 
percent for left leg radiculopathy.  The next question is 
whether other diagnostic codes and rating methods are more 
beneficial to the veteran.   

Under Diagnostic Code 5295, the highest rating offered for 
lumbosacral strain is 40 percent.  This rating is warranted 
for severe lumbosacral strain where there is a listing of the 
whole spine to the opposite side and other symptoms.  The 
symptoms required for a 40 percent rating are not shown in 
this case.  A 20 percent rating is warranted under Diagnostic 
Code 5295 for muscle spasm on extreme forward bending and 
loss of lateral spine motion.  Comparing the symptoms to 
these criteria, a 20 percent rating is warranted; however, a 
20 percent rating under Diagnostic Code 5295 and separate 20 
percent ratings for radiculopathy do not result in a rating 
greater than that discussed in preceding paragraphs.  

Turning to a rating for intervertebral disc syndrome, under 
the criteria for intervertebral disc syndrome (Diagnostic 
Code 5293), a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  Comparing current symptoms to these 
criteria, it appears that they are more nearly approximated.  
Persistent painful back symptoms with L5 radiculopathy are 
shown, although muscle spasm is not shown.  Thus, the 60 
percent rating should be granted under the prior provisions 
of Diagnostic Code 5293, as this represents a greater overall 
rating than do the three separate 20 percent ratings under 
codes 5292 and 8520.  

As the 60 percent rating is the highest rating offered under 
Diagnostic Code 5293, there is no need for consideration of 
the additional factors set forth in DeLuca, supra.  When the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable diagnostic code 
(after all other potential diagnostic codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board must next compare the symptoms with the revised 
rating criteria that became effective on September 23, 2002.  
Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated by either of two methods, 
whichever is advantageous to the veteran.  The low back is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  Because the maximum 
schedular rating available for incapacitating episodes is 60 
percent, and because a 60 percent rating is warranted under 
the former version Diagnostic Code 5293, there is no need to 
further consider a rating for incapacitating episodes, as its 
use could not result in a higher rating.  

Turning to the alternate method for evaluation the lumbar 
spine set forth at Diagnostic Code 5293, Note (2) (effective 
on September 23, 2002), this method results in the same 
analysis set forth above, where the criteria for a 20 percent 
rating for orthopedic limitation of motion of the lumbar 
spine and separate 20 percent ratings for lower extremity 
radiculopathy are met.  Thus, this method is not more 
advantageous to the veteran. 

After consideration of all the evidence of record, the Board 
therefore grants a 60 percent schedular rating under 
Diagnostic Code 5293 for the entire appeal period.  

38 C.F.R. § 3.321(b) (2006) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is no 
evidence demonstrating that the service-connected back 
disability prevents all forms of employment.  Additionally, 
there is no evidence that the veteran has been hospitalized 
or has required frequent treatment due to the service-
connected back disability.  Accordingly, the Board finds that 
the disability at issue does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).

Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided [emphasis added], the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the date of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

Increases (1) General.  Except as provided in paragraph (o) 
(2) of this section [emphasis added] and § 3.401 (b), date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (o) (1).  

Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

In September 1996, the RO denied a claim for an increased 
rating for the service-connected low back disability.  No 
revision to the September 1996 decision may be made absent 
clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that or 
prior final decisions on the matter.  Therefore, evidence 
received since the September 1996 decision is the only 
evidence that may be considered in this claim.  

The RO received the current request for an increased rating 
on September 17, 2001.  At that time, the lumbar spine was 
service-connected, but rated only 10 percent disabling for 
lumbosacral strain.  The question is whether an increase in 
disability was factually ascertainable from a medical report 
dated within the one-year period prior to September 17, 2001. 

A VA physician noted in a December 2001 examination report 
that X-rays (that do show an increase in disability) dated in 
December 2001 were similar to X-rays dated in September 1999.  
Had the claim for an increased rating been received within a 
year of the September 1999 X-rays, those X-rays could have 
been used as the basis for an earlier effective date for the 
increase.  Because, however, no medical report showing an 
increase is dated within the one-year period prior to 
September 17, 2001, there is no basis for an effective prior 
to then.  

The only medical reports dated between September 17, 2000, 
and September 17, 2001, are private records from East 
Tennessee Family Physicians.  Unfortunately, these do not 
indicate an increase in disability of the lumbar spine.  
Thus, September 17, 2001, which is the date that VA received 
actually received the veteran's claim for an increase, must 
be assigned as the effective date of increased compensation.  

After considering all the evidence of record, the Board finds 
that the evidence favors an effective date of September 17, 
2001, for assignment of a 60 percent rating for 
intervertebral disc syndrome.  The claim for an earlier 
effective date for an increased rating for the lumbar spine 
is therefore granted.  


ORDER

Entitlement to a 60 percent schedular rating for lumbar 
intervertebral disc syndrome is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits..  

Entitlement to an effective date of September 17, 2001, is 
granted for the assignment of a 60 percent rating for lumbar 
intervertebral disc syndrome, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


